Citation Nr: 1133541	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include a residual scar. 

2.  Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability. 

3.  Entitlement to service connection for a back disability, to include as secondary to a right foot disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 15, 1976, to June 30, 1976.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision that denied service connection for a scar of the right foot, for a left foot disability, and for a back disability.  The Veteran timely appealed.

In July 2008, the Veteran withdrew his prior request for a Board hearing, in writing.

In August 2009, the Board remanded the matters for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

In the August 2009 Board remand, the Board requested a search for missing records and reconstruction of evidence in a rebuilt claims file.  An April 2011 memorandum listed a summary of action taken.  It was pointed out that no responses had been received from the Louisville and Huntington ROs and the Lexington VAMC.  These sources should again be contacted.  If they have no information, a negative response should be requested.  

Following the development, the Veteran and his representative were issued a May 2011 supplemental statement of the case; the representative was issued a VA Form 646 for submission of additional argument.  Documents submitted to the Veteran's representative were returned by the U.S. Postal Service as undeliverable.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for a claims folder search to the Louisville and Huntington ROs and the Lexington VAMC.  If they do not have any pertinent information regarding the Veteran, request a negative reply.  Thereafter, notify the Veteran and his representative of efforts to find the missing claims folder and reconstruct the current record.  

2.  Send a copy of the May 2011 supplemental statement of the case, and a VA Form 646 for submission of additional argument, to the Veteran's representative at the following address:  Kentucky Department of Veterans Affairs, 321 West Main Street, Suite 390, Louisville, KY 40202.  

3.  After ensuring that the requested actions are completed, the RO or AMC should complete any additional development deemed appropriate, and then readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


